Citation Nr: 1503312	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent disabling, and an evaluation in excess of 70 percent disabling, beginning December 9, 2010, for PTSD.

3.  Entitlement to an evaluation in excess of 20 percent disabling for peripheral neuropathy of the right femoral nerve.

4.  Entitlement to an evaluation in excess of 20 percent disabling for peripheral neuropathy of the left femoral nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2010 the Veteran was issued a Statement of the Case regarding claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In October 2010 the Veteran submitted a statement that he was requesting service connection for hearing loss secondary to his service in Vietnam due to being around heavy artillery.  There is no indication in the claims file whether this statement was considered as a Substantive Appeal or a new claim and there is no further consideration of a claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim is referred for RO consideration.

The issues of entitlement to increased ratings for PTSD and peripheral neuropathy of the right and left femoral nerves are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was denied by the Board in an unappealed October 2006 decision which is final.

2.  The earliest document in the claims file that may be accepted as a claim to reopen the Veteran's claim for service connection for PTSD is a statement received from the Veteran on April 9, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2007, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of arises from the Veteran's disagreement with the effective date assigned for PTSD following the grant of service connection.  Once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met. 

II.  Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The Veteran contends that he is entitled to an earlier effective date for the grant of PTSD because his reported stressor, for which he was ultimately granted service connection, was the same since his initial claim in October 2001 and that he had been denied based upon an inability to verify the stressor.  

The Veteran initially filed a claim for entitlement to service connection for PTSD in October 2001.  The claim was denied in a March 2002 RO rating decision.  The Veteran perfected an appeal and in October 2006 the Board denied the claim of entitlement to service connection for PTSD.  The Veteran did not appeal the case to the United States Court of Appeals for Veterans Claims (Court), did not request reconsideration of the Board decision, and has not challenged the Board's decision on the basis of clear and unmistakable error (CUE).  

In a statement date-stamped as received at the RO on April 9, 2007, the Veteran requested that the claim for PTSD be reopened.  Additional evidence was received that verified the Veteran's reported stressor and the Veteran's claim for PTSD was granted in a September 2010 rating decision, effective April 9, 2007.

Entitlement to an effective date prior to April 9, 2007, for the grant of service connection for PTSD, is not warranted.  When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of clear and unmistakable error (CUE) can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Therefore, there can be no claim of CUE in the March 2002 rating decision that denied service connection for PTSD.

Absent an appeal of the prior Board decision to the higher Court or some other exception to finality of Board decisions (res judicata), such as a timely request for reconsideration of that decision or a showing that it involved egregious, i.e., CUE, a Board decision is final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, the October 2006 Board decision is final.

The RO granted service connection effective the date of the Veteran's application to reopen the claim for PTSD.  Because the Veteran did not file a formal or informal application for service connection from October 2006 to April 9, 2007, VA is precluded from granting an effective date prior to April 9, 2007.  Therefore, the claim is denied.


ORDER

Entitlement to an effective date prior to April 9, 2007, for the grant of service connection for PTSD, is denied.


REMAND

At the hearing before the undersigned, the Veteran reported that he receives care for his PTSD at the East Gate Vet Center.  Review of the claims file does not reveal any Vet Center treatment notes.  The Veteran further reported that he received continued care from the VA Medical Center.  Review of the claims file does not reveal any treatment records dated subsequent to June 2012.  Therefore, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete Vet Center records regarding the Veteran.  Additionally, attempts must be made to obtain all VA Medical Center records regarding the Veteran dated since June 2012.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in December 2010.  The most recent VA examination evaluating the Veteran's peripheral neuropathy of the right and left femoral nerve was performed in January 2011.  At the hearing before the undersigned the Veteran reported that his PTSD had worsened since the December 2010 examination and reported that he had been prescribed a walker a year or two prior to the hearing indicating that the lower extremity conditions may have worsened.  Therefore, the Board finds that it must remand the claims to obtain contemporaneous VA examinations to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since June 2012.

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete Vet Center records regarding the Veteran. 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

4.  Schedule the Veteran for a VA examination to determine the extent of his service-connected peripheral neuropathy of the right and left femoral nerves.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


